Exhibit 10.1

--------------------------------------------------------------------------------

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

Between

STAR SCIENTIFIC, INC.,

as Issuer,

and

Joseph L. Schwarz

as Investor

June 29, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into effective as of June 29, 2007, between Star Scientific, Inc., a
Delaware corporation (the “Company”) and Joseph L. Schwarz (“Investor”).

WHEREAS, the Company and Investor have entered into a Securities Purchase and
Registration Rights Agreement, dated as of March 3, 2006 (the “March Purchase
Agreement”), whereby the Company sold to Investor and Investor purchased from
the Company a warrant issuable to Investor or a retirement account for the
benefit of Investor (as amended, the “March Warrant”), to purchase 2,000,000
shares (the “March Warrant Shares”) of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), at a per share price equal to $3.00, of
which the per share price for 1,200,000 of such March Warrant Shares was
subsequently amended to $3.50 per share (the $3.00 and $3.50 prices together
referred to as the “March Exercise Price”);

WHEREAS, the Company and Investor desire that upon the terms and conditions set
forth herein (a) the Company will reduce the March Exercise Price to $1.00 (the
“Amended Exercise Price”) and Investor will exercise and purchase 1,250,000 of
the March Warrant Shares (the “Exercised March Warrant Shares”) at the Amended
Exercise Price from the Company and the Company will sell and issue to Investor
the Exercised March Warrant Shares at the Amended Exercise Price and
(b) Investor will purchase from the Company and the Company will sell and issue
to Investor (i) an aggregate of 750,000 shares (“Shares”) of Common Stock, for a
per share price equal to $1.00 per share and (ii) a warrant, substantially in
the form attached hereto as Exhibit A (the “Warrant”), to purchase an additional
2,000,000 shares (“Warrant Shares”) of Common Stock at a per share price equal
to $1.00 (the “Exercise Price”);

WHEREAS, Investor acknowledges that as an inducement for the Company to enter
into this Agreement, Investor has waived his rights under Section 12 of the
warrants issued pursuant to the March Purchase Agreement, with regard to the
transactions contemplated hereby; and

WHEREAS, Investor will have registration rights with respect to the Shares and
Warrant Shares and other Registrable Securities (as defined herein) pursuant to
the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Agreement to Sell and Purchase the Shares, Exercised March Warrant Shares and
Warrant. At the Closing (as defined in Section 2), the Company will sell to
Investor, and Investor will purchase from the Company, upon the terms and
subject to the conditions hereinafter set forth the Shares, Exercised March
Warrant Shares and the Warrant for the aggregate purchase price set forth for
Investor on the signature page hereto.

2. Delivery of the Shares, Exercised March Warrant Shares and Warrant at
Closing. The completion of the purchase, sale and issuance of the Shares,
Exercised March Warrant Shares and the Warrant (the “Closing”) shall occur on
the date of this Agreement (the “Closing Date”) (or upon such other date as the
Company and Investor shall agree), at the offices of the Company’s counsel. At
the Closing, the Company shall Issue and deliver to Investor, or to an
independent retirement account of Investor’s for the benefit of Investor upon
choosing (an “IRA”), (a) one or more stock certificates representing the Shares,
Exercised March Warrant Shares and (b) the

 

2



--------------------------------------------------------------------------------

Warrant. The Company’s obligation to issue the Shares, Exercised March Warrant
Shares and the Warrant to Investor shall be subject to the following conditions,
any one or more of which may be waived by the Company: (a) receipt by the
Company of a wire transfer of immediately available funds to an account
designated in writing by the Company, in the full amount of the purchase price
for the Shares, Exercised March Warrant Shares and Warrant as set forth on the
signature page hereto; (b) receipt by the Company of an executed Notice of
Exercise Form annexed to the March Warrant covering the Exercised March Warrant
Shares; and (c) the accuracy, in all material respects, of the representations
and warranties made by Investor and the fulfillment, in all material respects,
of those undertakings of Investor to be fulfilled prior to the Closing.
Investor’s obligation to purchase the Shares, Exercised March Warrant Shares and
Warrant shall be subject to the following conditions, any one or more of which
may be waived by Investor (provided that no such waiver shall be deemed given
unless in writing and executed by Investor): (a) receipt by Investor of a
counter-signed copy of this Agreement executed by the Company; (b) receipt by
Investor of one or more stock certificates representing the Shares and Exercised
March Warrant Shares; (c) receipt by Investor of a copy of the Warrant and
(d) the accuracy, in all material respects, of the representations and
warranties made by the Company and the fulfillment, in all material respects, of
those undertakings of the Company to be fulfilled prior to the Closing.

3. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, Investor, as follows:

3.1 Organization. Each of the Company and its Subsidiaries (as defined in
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”)) is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the financial condition or business,
operations, assets or prospects of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Effect”).

3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and the
Warrant, and has taken all necessary corporate action to enter into and perform
this Agreement, to issue the Shares and Exercised March Warrant Shares in
accordance with the terms of this Agreement, to enter into and perform the
Warrant, and to issue the Warrant Shares in accordance with the terms of the
Warrant. This Agreement has been, and upon the Closing in accordance with the
terms of the Agreement, the Warrant will be, duly authorized, validly executed
and delivered by the Company and constitutes, or will constitute, a legal, valid
and binding agreement of the Company enforceable against the Company in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Upon their issuance in accordance with the terms of this Agreement, the Shares
and Exercised March Warrant Shares will be duly authorized, validly issued,
fully paid and non-assessable, the Warrant will be duly authorized and validly
issued and the Warrant Shares, upon exercise of the Warrant in accordance with
its terms, will be duly authorized, validly issued, fully paid and
non-assessable.

 

3



--------------------------------------------------------------------------------

3.3 Non-Contravention. Except as would not reasonably be expected to have a
Material Adverse Effect, the execution and delivery of this Agreement, the
issuance and sale of the Shares, Exercised March Warrant Shares and the Warrant
under this Agreement, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (A) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (i) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company or any Subsidiary is a party or by which it or
any of its Subsidiaries or their respective properties are bound, (ii) the
charter, by-laws or other organizational documents of the Company or any
Subsidiary, or (iii) any law, administrative regulation, ordinance or order of
any court or governmental agency, arbitration panel or authority applicable to
the Company or any Subsidiary or their respective properties, or (B) result in
the creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or any Subsidiary or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement, the valid
issuance and sale of the Shares, Exercised March Warrant Shares and Warrant
pursuant to this Agreement, other than such as have been made or obtained, and
except for any securities filings required to be made under federal or state
securities laws.

3.4 SEC Filings. Since January 1, 2007, the Company and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC” or
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “1934 Act”) (collectively, the “SEC Documents”).

3.5 Absence of Certain Change. Except as disclosed in the SEC Documents, since
March 31, 2007 there has been no adverse change or adverse development in the
business, properties, assets, operations, financial condition, prospects,
liabilities or results of operations of the Company or its Subsidiaries which to
the knowledge of the Company would reasonably be expected to have a Material
Adverse Effect.

3.6 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Common Stock, of which 79,287,715
shares are issued and outstanding and 10,325,161 shares are issuable and
reserved for issuance pursuant to the Company’s stock option plans or securities
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (ii) 100,000 shares of preferred stock, of which as of the date hereof no
shares are issued. All of such outstanding shares have been, or upon issuance
will be, validly issued, fully paid and nonassessable. Except as disclosed in
the SEC Documents, as of the date hereof, (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character

 

4



--------------------------------------------------------------------------------

whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iii) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and
(iv) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company disclosed in
its SEC Documents or has furnished to Investor true and correct copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”).

3.7 Registration of Exercised March Warrant Shares.

(a) The Exercised March Warrant Shares have been duly registered for resale
pursuant to a registration statement (the “March Warrant Share Registration
Statement”) filed pursuant to the March Purchase Agreement.

(b) The March Warrant Share Registration Statement has been declared effective
by the SEC, and no stop order relating thereto has been issued and, to the
Company’s knowledge no such stop order has been threatened or proceeding to
issue such a stop order commenced.

(c) The Prospectus contained in the March Warrant Share Registration Statement
is current and may be used by the Investor for resale of the March Warrant
Shares.

(d) The March Warrant Shares are duly listed for trading on the Nasdaq Global
Market (the “Principal Market”).

3.8 Broker. The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments by
the Company or the Investor relating to this Agreement or the transactions
contemplated hereby.

4. Representations, Warranties and Covenants of Investor.

4.1 Organization. Any IRA to which the Shares, Exercised March Warrant Shares,
the Warrant or Warrant Shares may be issued and delivered to is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization. Such IRA has full power and authority to own, operate and occupy
its properties and to conduct its business as presently conducted and is
registered or qualified to do business and in good standing in each jurisdiction
in which it owns or leases property or transacts business and where the failure
to be so qualified would have a material adverse effect on the financial
condition of Investor or such IRA.

4.2 Due Authorization. Investor has all requisite power, authority and capacity
to execute, deliver and perform his obligations under this Agreement, and has
taken all necessary

 

5



--------------------------------------------------------------------------------

corporate, company, partnership or individual action as the case may be to enter
and perform this Agreement. This Agreement has been duly authorized and validly
executed and delivered by Investor and constitutes a legal, valid and binding
agreement of Investor enforceable against Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4.3 Non-Contravention. The execution and delivery of this Agreement, the
purchase of the Shares, Exercised March Warrant Shares and the Warrant under
this Agreement, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (A) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (i) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which Investor is a party, (ii) the charter, by-laws or other
organizational documents of Investor, as applicable, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to Investor or his property,
or (B) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of Investor or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which Investor is a party
or by which any of them is bound or to which any of the property or assets of
Investor is subject. No consent, approval, authorization or other order of, or
registration, qualification or filing with, any regulatory body, administrative
agency, self-regulatory organization, stock exchange or market, or other
governmental body in the United States is required for the execution and
delivery of this Agreement and the purchase of the Shares, Exercised March
Warrant Shares and the Warrant by Investor, other than such as have been made or
obtained.

4.4 Private Placement. Investor represents and warrants to, and covenants with,
the Company that Investor is acquiring the Shares, Exercised March Warrant
Shares and the Warrant for his own account for investment only and with no
present intention of distributing any of the Shares, Exercised March Warrant
Shares, the Warrant or the Warrant Shares, in violation of applicable securities
laws. Investor has been advised and understands that the Shares, Warrant and
Warrant Shares have not been registered under the Securities Act or under the
“blue sky” or similar laws of any jurisdiction and the Shares, Warrant, and
Warrant Shares may be resold only if registered pursuant to the provisions of
the Securities Act and such other laws, if applicable, or, subject to the terms
and conditions of this Agreement, if an exemption from registration is
available. Investor has been advised and understands that the Company, in
issuing the Shares, Exercised March Warrant Shares and the Warrant, is relying
upon, among other things, the representations and warranties of Investor herein
in concluding that such issuance is a “private offering” and is exempt from the
registration provisions of the Securities Act.

4.5 No Short Sales. Investor represents, warrants and covenants that neither
Investor nor any of his affiliates has sold at any time, prior to the Closing,
any shares of Common Stock unless Investor or such of his affiliates owned such
shares of Common Stock at the time of such sale and promptly delivered such
shares of Common Stock against such sale.

 

6



--------------------------------------------------------------------------------

4.6 No Advice. Investor understands that nothing in this Agreement or any other
materials presented to Investor in connection with the purchase and sale of the
Shares, Exercised March Warrant Shares and the Warrant constitutes legal, tax or
investment advice. Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares, Exercised March Warrant Shares and
the Warrant.

4.7 Accredited Investor. Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act and is able to
bear the risk of its investment in the Shares, Exercised March Warrant Shares,
Warrant, and Warrant Shares. Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Shares, Exercised March Warrant Shares, Warrant and
Warrant Shares.

4.8 Limited Representations. Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and its Subsidiaries which have been requested and materials
relating to the offer and sale of the Shares, Exercised March Warrant Shares,
Warrant and Warrant Shares which have been requested by Investor. Investor and
its advisors, if any, have been afforded the opportunity to ask such questions
of the Company as they deem appropriate for purposes of the investment
contemplated hereby. Investor acknowledges that the Company has not disclosed
its results for the quarterly period ending on, or its financial condition at,
June 30, 2007, and that the Company has no plans to do so until the completion
of its audit for such period and the filing of its quarterly report on Form 10-Q
with the SEC, which may be delayed or extended in accordance with the SEC rules.
Investor acknowledges that the most recent disclosure of the Company’s results
is for the three month period ending on, and the most recent disclosure of the
Company’s financial condition is at, March 31, 2007, as reported on the
Company’s quarterly report on Form 10-Q, and that no information more recent
than such date has been provided to Investor as to the Company’s results,
operations, financial condition, business or prospects. Investor understands
that his purchase of the Shares, Exercised March Warrant Shares, Warrant and, if
applicable, Warrant Shares involves a high degree of risk and that Investor may
lose his entire investment in the Shares, Exercised March Warrant Shares, the
Warrant and, if applicable, the Warrant Shares, and that Investor can afford to
do so without material adverse consequences to its financial condition. Investor
is not relying on any information provided by the Company and its Subsidiaries,
except to the extent provided in Section 3 herein.

4.9 No Recommendation. Investor understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares, Exercised March Warrant
Shares, Warrant or Warrant Shares or the fairness or suitability of an
investment in the Shares, Exercised March Warrant Shares, Warrant or Warrant
Shares nor have such authorities passed upon or endorsed the merits thereof.

4.10 Restrictive Legend. The Company shall issue the Warrant and certificates
for the Shares and Exercised March Warrant Shares and, if applicable, Warrant
Shares to Investor with a legend as described in Section 6 below. Investor
covenants that, in connection with any transfer of the Shares and Exercised
March Warrant Shares or Warrant Shares pursuant to the registration statement
contemplated by Section 5 hereto, he will comply with the applicable

 

7



--------------------------------------------------------------------------------

prospectus delivery requirements of the Securities Act, provided that copies of
a current prospectus relating to such effective registration statement are or
have been supplied to Investor.

4.11 Residence. Investor is a resident of the State of Nevada.

4.12 No Market. Investor understands that there is no public trading market for
the Warrant, that none is expected to develop, and that the Shares, Warrant and
Warrant Shares must be held indefinitely unless and until the sale of such
Shares, Warrant or Warrant Shares are registered under the Securities Act or
subject to the terms and conditions of this Agreement, an exemption from
registration is available. Investor has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

4.13 No Commissions. Investor has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or Investor relating to this Agreement or the transactions
contemplated hereby.

4.14 Transactional Exemption. Investor understands that the Shares, Exercised
March Warrant Shares, Warrant and Warrant Shares are being offered and sold in
reliance on a transactional exemption from the registration requirements of
Federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of Investor to acquire the
Shares, Exercised March Warrant Shares, Warrant and Warrant Shares.

4.15 Investor Undertaking. Investor covenants that he will not sell, transfer,
assign, hypothecate or pledge in any way any of the Shares, Exercised March
Warrant Shares or the Warrant Shares issued without a Securities Legend in
accordance with Section 6 hereof except for sales (A) in accordance with the
terms of the Plan of Distribution section of the prospectus contained in the
Registration Statement and in compliance with prospectus delivery requirements
or (B) in accordance with the requirements of Rule 144 under the 1933 Act.
Investor further agrees to indemnify the Company against any loss, cost or
expense, including reasonable expenses, incurred as a result of such legend
removal on Investor’s behalf.

5. Registration Rights.

5.1 Certain Definitions

“Holder” and “Holders” shall include Investor and any transferee or transferees
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” shall mean: (i) the Shares and Warrant Shares issued or
issuable to each Holder (a) with respect to the Warrant Shares, upon exercise of
the Warrant, (b)

 

8



--------------------------------------------------------------------------------

upon any distribution with respect to, any exchange for or any replacement of
such Shares or Warrant, or (c) upon any conversion, exercise or exchange of any
securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Shares, Warrant Shares or other
securities shall cease to be Registrable Securities when (x) they have been sold
to the public or (y) they may be sold by the Holder thereof under Rule 144(k).

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement (such
amount not to exceed $5,000 in the aggregate), including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and blue sky fees and expenses, reasonable fees and
disbursements of counsel to Holders (using a single counsel selected by a
majority in interest of the Holders) for a review of the Registration Statement
and related documents, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.

5.2 Registration Requirements. The Company shall use its reasonable best efforts
to effect the registration of the resale of the Registrable Securities
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:

(a) The Company shall, as expeditiously as possible:

(i) But in any event within 60 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into an S-3 promptly after Form S-3 becomes available to the Company)
covering resales by the Holders as selling stockholders (not underwriters) of
the Registrable Securities (the “Registration Statement”). The number of shares
of Common Stock initially included in such Registration Statement shall be no
less than the sum of (A) the Shares and (B) the Warrant Shares issuable upon
full exercise of the Warrant. Thereafter the Company shall use its reasonable
best efforts to cause such Registration Statement and other filings to be
declared effective as soon as possible, and in any event prior to 120 days (or,
if the SEC elects to review the Registration Statement, 180 days) following the
Closing (the “Effectiveness Deadline”). Without

 

9



--------------------------------------------------------------------------------

limiting the foregoing, the Company will promptly respond to all SEC comments,
inquiries and requests, and shall request acceleration of effectiveness at the
earliest possible date. The Company shall provide the Holders reasonable
opportunity to review the portions of any such Registration Statement or
amendment or supplement thereto containing disclosure regarding the Holders
prior to filing.

(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

(iii) Furnish to each Holder such numbers of copies of a current prospectus
conforming with the requirements of the Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.

(iv) Register and qualify the securities covered by such Registration Statement
under the securities or “blue sky” laws of all domestic jurisdictions, to the
extent required; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

(v) Notify each Holder immediately of the happening of any event (but not the
substance or details of any such events unless specifically requested by a
Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

(vi) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

(vii) Permit counsel to the Holders to review the Registration Statement and all
amendments and supplements thereto within a reasonable period of time (but not
less than two (2) full days on which there is trading on the Principal Market or
such other market or exchange on which the Common Stock is then principally
traded) prior to each filing and will not request acceleration of the
Registration Statement without prior notice to such counsel.

 

10



--------------------------------------------------------------------------------

(viii) List the Registrable Securities covered by such Registration Statement on
the principal securities exchange and/or market on which the Common Stock is
then listed and prepare and file any required filings with such principal market
or exchange.

(b) In the event the Registration Statement has become effective and,
afterwards, any Holder’s ability to sell Registrable Securities under the
Registration Statement is suspended for more than (i) 45 days in any 90-day
period or (ii) 90 days in any calendar year, including without limitation by
reason of any suspension or stop order with respect to the Registration
Statement or the fact that an event has occurred as a result of which the
prospectus (including any supplements thereto) included in such Registration
Statement then in effect includes an untrue statement of material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
then the Company shall take such action as may be necessary to amend or
supplement such Registration Statement or prospectus such that such Registration
Statement or prospectus, as so amended, shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements not misleading.

(c) If the Holder(s) intend to distribute the Registrable Securities by means of
an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

(d) The Company shall enter into such customary agreements (including an
underwriting agreement containing such representations and warranties by the
Company and such other terms and provisions, as are customarily contained in
underwriting agreements for comparable offerings and are reasonably satisfactory
to the Company) and take all such other actions as the Holder or the
underwriters participating in such offering and sale may reasonably request in
order to expedite or facilitate such offering and sale other than such actions
which are disruptive to the Company or require significant management
availability.

(e) The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to a Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of any Registration Statement, all documents filed with the
SEC subsequent to the Closing, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with such Registration Statement, provided
that such parties agree to keep such information confidential. Notwithstanding
the foregoing, the foregoing right shall not extend to any Holder (i) who is not
a financial investor or entity or (ii) who, itself or through any affiliate, has
any strategic business interest that would reasonably be expected to be in
conflict with any business of the Company or its Subsidiaries.

(f) The Company may suspend the use of any prospectus used in connection with
the Registration Statement only in the event, and for such period of time as,
(i) such a suspension is required by the rules and regulations of the Commission
or (ii) it is determined in

 

11



--------------------------------------------------------------------------------

good faith by the Board of Directors of the Company that because of valid
business reasons (not including the avoidance of the Company’s obligations
hereunder), it is in the best interests of the Company to suspend such use, and
prior to suspending such use in accordance with this clause (ii) the Company
provides the Holders with written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension. The Company
will use reasonable best efforts to cause such suspension to terminate at the
earliest possible date.

(g) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period (as defined below), and, during such period, comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 5(g)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

(h) Each Holder agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 5.2(a)(v) or 5.2(a)(vi), and upon notice of any
suspension under Section 5.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended Registration Statement contemplated by Section 5.2, or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(i) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

5.3 Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.

 

12



--------------------------------------------------------------------------------

5.4 Registration on Form S-3. The Company shall use its reasonable best efforts
to remain qualified for registration on Form S-3 or any comparable or successor
form or forms, or in the event that the Company is ineligible to use such form,
such form as the Company is eligible to use under the Securities Act, provided
that if such other form is used, the Company shall convert such other form to a
Form S-3 promptly after the Company becomes so eligible, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement or Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

5.5 Registration Period. In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
from the date on which the Registration Statement initially became effective
until the earlier of (a) the date on which all the Holders have completed the
sales or distribution described in the Registration Statement relating thereto
or, (b) until such Registrable Securities may be sold by the Holders under Rule
144(k) (provided that the Company’s transfer agent has accepted an instruction
from the Company to such effect) (the “Registration Period”).

5.6 Indemnification.

(a) Company Indemnity. The Company will indemnify and hold harmless each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, or any violation by the Company of the Securities Act or any
state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to a Holder to the extent that any
such claim, loss, damage, liability or expense arises out of or is based (i) on
any untrue statement or omission based upon written information furnished to the
Company by a Holder or the underwriter (if any) therefore, (ii) the failure of a
Holder to deliver at or prior to the written confirmation of sale, the most
recent prospectus, as amended or supplemented or (iii) the failure of a Holder
otherwise to comply with this Agreement. The indemnity agreement contained in
this Section 5.6(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably withheld).

 

13



--------------------------------------------------------------------------------

(b) Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
a statement therein not misleading in light of the circumstances under which
they were made, and will reimburse the Company and such other Holder(s) and
their directors, officers and partners, underwriters or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
and defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein, and provided that the maximum
amount for which such Holder shall be liable under this indemnity shall not
exceed the net proceeds received by such Holder from the sale of the Registrable
Securities pursuant to the registration statement in question. The indemnity
agreement contained in this Section 5.6(b) shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities if such settlement
is effected without the consent of such Holder (which consent shall not be
unreasonably withheld).

(c) Procedure. Each party entitled to indemnification under this Section 5.6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.6 except to the
extent that the Indemnifying Party is materially and adversely affected by such
failure to provide notice. Notwithstanding the foregoing, Indemnified Party may
retain its own counsel at the Indemnifying Party’s expense if the Indemnified
Party reasonably determines that there would be inconsistent defenses or
conflicts of interest if the defense were assumed by the Indemnifying Party,
provided that such counsel is not otherwise then currently adverse to the
Company in any matter. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

14



--------------------------------------------------------------------------------

5.7 Contribution. If the indemnification provided for in Section 5.6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 5.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 5.6(a) or 5.6(b) hereof had been available under the
circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of the amount by which (i) in the
case of any Holder, the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement in question or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

5.8 Survival. The indemnity and contribution agreements contained in Sections
5.6 and 5.7 and the representations and warranties of the Company referred to in
Section 5.2(d) shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement or any underwriting agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company, and (iii) the consummation of the sale or successive resales of
the Registrable Securities.

5.9 Information by Holders. Each Holder shall promptly furnish to the Company
such information regarding such Holder and the distribution and/or sale proposed
by such Holder as the Company may from time to time reasonably request in
writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may

 

15



--------------------------------------------------------------------------------

exclude from such registration the Registrable Securities of any Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request. The intended method or methods of disposition and/or
sale of such securities as so provided by such purchaser shall be included
without alteration in the Registration Statement covering the Registrable
Securities and shall not be changed without written consent of such Holder. Each
Holder agrees that, other than ordinary course brokerage arrangements, in the
event it enters into any arrangement with a broker dealer for the sale of any
Registrable Securities through a block trade, special offering, exchange
distribution or secondary distribution or a purchase by a broker or dealer, such
Holder shall promptly deliver to the Company in writing all applicable
information required in order for the Company to be able to timely file a
supplement to the Prospectus pursuant to Rule 424(b), or take any other action,
under the Securities Act, to the extent that such supplement or other action is
legally required. Such information shall include a description of (i) the name
of such Holder and of the participating broker dealer(s), (ii) the number of
Registrable Securities involved, (iii) the price at which such Registrable
Securities were or are to be sold, and (iv) the commissions paid or to be paid
or discounts or concessions allowed or to be allowed to such broker dealer(s),
where applicable.

6. Stock Legend.

6.1 Investor shall not sell, transfer, assign, hypothecate or pledge in any way
any Shares, Exercised March Warrant Shares or Warrant Shares except for sales
(A) in accordance with the terms of the Plan of Distribution section of the
prospectus contained in the Registration Statement and in compliance with
prospectus delivery requirements or (B) in compliance with the requirements of
Rule 144 under the Securities Act.

6.2 Upon payment therefor as provided in this Agreement, the Company will issue
the Shares, Exercised March Warrant Shares and the Warrant in the name of
Investor. Any certificate representing the Shares, Exercised March Warrant
Shares or Warrant Shares shall be stamped or otherwise imprinted with a legend
in substantially the following form:

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

Additionally, any certificate representing the Warrant Shares shall also be
stamped or otherwise imprinted with a legend in substantially the following
form:

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AGREEMENT DATED AS OF JUNE 29, 2007 BY AND
AMONG STAR SCIENTIFIC, INC. AND JOSEPH L. SCHWARZ AS SUCH MAY BE AMENDED FROM
TIME TO TIME.

 

16



--------------------------------------------------------------------------------

The Company agrees to issue the Shares, Exercised March Warrant Shares or
Warrant Shares, issued upon exercise of the Warrant, without the legend set
forth above at such time as the holder thereof is (i) permitted to dispose of
such Shares, Exercised March Warrant Shares or Warrant Shares pursuant to Rule
144(k) under the Securities Act, and upon such disposal, or (ii) such securities
have been registered under the 1933 Act, subject to the undertaking in
Section 4.15 hereof by the Investor.

The Warrant shall be imprinted with the legends set forth in the Warrant on
Exhibit A hereto.

7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and Investor herein shall
survive the execution of this Agreement, the delivery to Investor of the Shares,
Exercised March Warrant Shares and the Warrant being purchased and the payment
therefor.

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by facsimile, upon electric confirmation of
receipt and shall be delivered as addressed as follows:

(a) if to the Company, to:

Star Scientific, Inc. 16 South Market Street

Petersburg, Virginia 23803

Telephone: (804) 530-0535

Facsimile: (804) 530-8474

Attention: Chief Financial Officer

     with copies to:

Star Scientific, Inc.

Suite 850

7475 Wisconsin Ave.

Bethesda, MD 20814

Attn: Robert E. Pokusa

General Counsel

Phone: (301) 654-8300

Telecopy: (301) 654-9308;

and

 

17



--------------------------------------------------------------------------------

Latham & Watkins LLP

Suite 1000

555 Eleventh Street, N.W.

Washington, DC 20004

Attn: William P. O’Neill

Phone: (202) 637-2200

Telecopy: (202) 637-2201

(b) if to Investor, at his address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investor.

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to such subject matter are expressly
cancelled.

14. Finders Fees. Neither the Company nor Investor nor any affiliate thereof has
incurred any obligation which will result in the obligation of the other party
to pay any finder’s fee or commission in connection with this transaction.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and Investor.
Investor shall not assign any rights or obligations under this Agreement other
than, solely with respect to any Shares, Exercised March Warrant Shares or
Warrant Shares transferred in accordance with this Agreement, including the
legends described herein, to any permitted transferee of such Shares, Exercised
March Warrant Shares or Warrant, provided, however, that no such assignment
shall relieve Investor of its obligations under this Agreement.

17. Expenses. Each of the Company and Investor shall bear its own expenses in
connection with the preparation and negotiation of the Agreement.

 

18



--------------------------------------------------------------------------------

[Signature pages follow.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed as of the date first above written.

 

STAR SCIENTIFIC, INC. By:   /s/ Paul L. Perito Name:   Paul L. Perito Title:  
Chairman, President & C.O.O.

 

JOSEPH L. SCHWARZ By:   /s/ Joseph L.Schwarz Name:   Address:   Phone:  
Cellular:  

Signature Page to Securities Purchase and Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant